Citation Nr: 1432535	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from August 21, 2006 to November 18, 2013, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, and awarded a 10 percent rating, effective August 21, 2006.  By rating decision of July 2008, the 10 percent rating was increased to 50 percent, effective August 21, 2006.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in April 2010 and August 2012 for further development.  

By rating decision of December 2013, the Veteran's initial rating for PTSD was increased to 70 percent, effective November19, 2013.  Entitlement to individual unemployability was also granted, effective November 19, 2013.  The case is under the jurisdiction of the St. Petersburg, Florida RO.  

The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  However, in January 2014, the Veteran's attorney indicated, in pertinent part, that the Veteran was satisfied with the 70 percent rating received for his PTSD.  He did continue to believe that from August 21, 2006 to November 18, 2013, he also warranted a 70 percent rating, thus contesting the effective date of the initial rating.  Therefore, since this claim was for an initial rating, the issue on appeal is entitlement to a rating in excess of 50 percent from August 21, 2006 to November 18, 2013 for PTSD, and is so reflected on the title page.  


FINDINGS OF FACT

Since August 21, 2006, the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, or mood due to symptoms of depression, impaired impulse control, difficulty in adapting to stressful circumstances and maintaining effective relationships; total occupational and social impairment is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent and no higher for PTSD from August 21, 2006, to November 18, 2013, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal for an initial increased rating for PTSD. Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



Initial Increased Rating-PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that his PTSD condition has warranted a 70 percent rating since August 2006.  He maintains he is unable to work and suffers from impaired sleep and anger management issues.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2 , 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

By rating decision of June 2007, the RO granted service connection for PTSD.  A 10 percent rating was awarded, effective August 2006.  By rating decision of July 2008, the 10 percent rating was increased to 50 percent, effective August 2006.  By rating decision of December 2013, the RO increased the 50 percent rating to 70 percent, effective November 2013.  A 70 percent rating has been in effect since that date.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, DC 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling. 38 C.F.R.  § 4.130. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130. 

The Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61 to 70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51 to 60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., few friends or conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130. 

After scrutinizing the evidence - which includes VA and private outpatient medical records, statements from the Veteran, and private and VA examination reports-the Board finds that the totality of the evidence supports the assignment of a 70 percent rating, and no higher, from August 21, 2006 to November 19, 2013 for the Veteran's PTSD. 

From August 2006 to January 2007, the Veteran had PTSD symptoms that reflected GAF scores from 45 to 57.  In August 2006, the Veteran's GAF was 57.  In September 2006, he was noted to have major depression and exacerbation of his PTSD symptoms.  He was started on Prozac and Trazdone.  His GAF was 45.  Later that month, his affect was noted to be constricted, and he was mildly depressed.  His judgment was good and his insight was fair.  He was not homicidal or suicidal.  His GAF was 55.  In November 2006, it was noted he had flashbacks, sleep disturbance, and depression.  He exhibited anger, and the plan was for him to enroll in anger management classes.  By January 2007, the Veteran's PTSD exhibited symptoms of increased anxiety, with feelings of impending doom.  He exhibited irrationality, pressured speech, and feelings of vulnerability.  

In February 2007, the Veteran underwent VA examination.  The Veteran indicated that he had sleep disturbance which included difficulty falling asleep.  The examiner noted that the Veteran was a truck driver, which did not help the situation.   He also had nightmares and insomnia.  He had intrusive thoughts, and avoided people.  He was preoccupied with guilt.  Medication and counseling were helping.  He had no hallucinations or delusions.  When he was at home, he fished and played cards; however he attempted to avoid new people.  His GAF was 70.  

VA outpatient treatment records from April 2008 to May 2008 revealed the Veteran had a Jekyll and Hyde personality.  The Veteran had rage behavior but sometimes had no memory of being in a rage state.  In May 2008, it was noted that he had lack of control.  He was unable to control his anger.  He stated "Marines don't get PTSD."

The Veteran testified at a videoconference hearing before the undersigned in September 2009.  The Veteran's attorney discussed how the Veteran had a GAF of 70 during his initial VA examination which was much different than his other GAF scores which were regularly in the 40s.  The Veteran stated that he was denying the fact that he had PTSD.  He stated he had the same symptoms and problems throughout the appellate period and it was his denial that was not helping him.  He stated that he had been married four times and that at the time of the hearing, he was separated from his fourth wife.  Because of his problems, he spent 40 years trying to forget.  He stated that he became a workaholic and often worked 70-75 hours per week, trying to forget.  He stated that he worked as a truck driver because he preferred the solitude and did not like the idea of punching a clock.  He stated that he lost his job as a truck driver for failure to follow trucking regulations.  He testified that he had no friends and that he preferred to spend time by himself.  He stated that sometimes he spent hours driving by himself and he found comfort in driving.  He did relate that he had a good relationship with his children.  

In November 2010, a VA psychological notation was placed in the Veteran's record.  The examiner stated that he had treated the Veteran from December 2009 to the date of the note (November 2010) since the time he moved to Florida.  Since that time, the Veteran had received aggressive pharmacological and psychotherapeutic treatment for PTSD.  He was on a maintenance dosage of Sertraline and Trazdone and had completed 12 weeks of Prolonged Exposure Therapy.  In the examiner's opinion, this was the most studied and validated psychotherapeutic treatment for PTSD at the time and offered the best hope for recovery.  He stated the Veteran displayed a high level of motivation and commitment to that treatment; however, he only achieved modest benefit with regard to reduction in his PTSD symptoms.  It was the examiner's informed clinical opinion that the Veteran's PTSD symptoms were among the most severe and intense the examiner had seen in the Veteran population.  He stated that the Veteran's PTSD was most likely the reason the Veteran had been married four times.  It also contributed to his interpersonal conflict on the job and ultimately resulted in the Veteran being employed in solitary employment as a truck driver.  The examiner stated that it was highly unlikely that the Veteran's PTSD would ever go into remission.  He would likely develop more skills to live more successfully with it, but would probably require some level of specialized PTSD treatment for many years to come, possibly for the rest of his life.  The diagnosis was PTSD, chronic combat related.  His GAF was 55.  

In December 2010, VA received an employer's statement regarding the Veteran's previous employment.  The statement indicated, in pertinent part, that the Veteran worked for the transportation company from July 2008 to August 2009.  He was discharged for violation of company policy on accidents.  

The Veteran underwent a VA examination in July 2011.  The Veteran reported during this examination that he had a pretty good relationship with his siblings.  He also noted that he had a volatile and conflicted relationship with his father, who was a World War II pilot.  He stated that he had more acquaintances than friends and realized he had no close friends.  He stated he had been arrested two times in the past.  He had daily recollections and recurrent dreams on a daily basis,  He stated that his wife was divorcing him because of his irritability and anger issues.  He denied suicidal and homicidal indication.  His hygiene and grooming were fair.  The diagnosis was PTSD.  His GAF was 55.  

From November 2011 to May 2012, nearly all of the Veteran's GAF scores were in the 40s.  In November 2011, he had intrusive recall, avoidance, anger/irritability, and impaired employment and interpersonal relationships.  His GAF was 47.  In December 2011, his Trazdone was increased for sleep regulation.  He was provided an additional prescription for depression and irritability.  His GAF was 63 (as provided by a nurse practitioner).  In January 2012, he discontinued Trazdone and was put on a trial usage of Temazepam.  In February 2012, he reported that his sleep was lengthened from 1.5 to 3 hours at night.  His PTSD symptoms were described as severe and he was suspicious of the VA system.  He frequently lost time and missed exits when he was driving.  His GAF was 45.  He was also seen by a private psychologist.  His GAF was related as 54.  

During the period since August 21, 2006, the Veteran's symptomatology has been productive of deficiencies of occupational and social impairment in areas of work, family relations, thinking, or mood due to symptoms of depression, impaired impulse control, difficulty in adapting to stressful circumstances and maintaining effective relationships.  Throughout this period, the Veteran has had sleep impairment, having difficulty with sleep at night.  Although one examiner attributed his sleep problems with his employment as a truck driver, he continued to have sleep difficulties after he was no longer employed.  He had increases in his medication to assist in sleep and later, he changed his medication to try to help his sleep disturbance.  He was able to get along with his siblings and his children; however, he had no friends and he stated on at least one occasion, he only had acquaintances.  He frequently lost time, and would miss exits when he drove.  He had diagnoses of depression throughout the appeal period, and had increased anxiety.  Specifically, throughout the appeal period, the Veteran continually had issues with anger management and was known to be irrational.  He had been married four times, and at present, his fourth wife was divorcing him because of his anger and lack of control.  He preferred to be isolated, and his profession as a truck driver was indicative of this preference.  Although he preferred to isolated from others, he was still unable to maintain employment because of his failure to obey management rules and regulations of the trucking industry.  Based on these findings, the totality of the evidence supports a 70 percent rating for his PTSD during the period from August 21, 2006 to November 18, 2013.  Total occupational and social impairment, necessary for a 100 percent rating, has not been shown.  Since the Veteran and his attorney have indicated that they are satisfied with the 70 percent rating and were only indicating that he warranted a 70 percent rating since August 21, 2006, the appeal is granted.  


ORDER

An initial rating of 70 percent, and no higher from August 21, 2006 to November 18, 2013 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


